 1

 2

 3                                     UNITED STATES DISTRICT COURT

 4                                EASTERN DISTRICT OF CALIFORNIA

 5

 6    NORTHFIELD INSURANCE                               No. 1:19-cv-00897 LJO SKO
      COMPANY,
 7
                          Plaintiff,                     NEW CASE NUMBER
 8
               v.                                        1:19-cv-00897 LJO EPG
 9
      SANDY’S PLACE, LLC,
10                                                       ORDER OF RECUSAL
                          Defendants.
11

12

13            It appears to the undersigned, the magistrate judge to whom this case is presently

14   assigned, that disqualification pursuant to 28 U.S.C. Section 455 is appropriate in this matter.

15            IT IS THEREFORE ORDERED that the undersigned recuses herself as the magistrate

16   judge to whom this case is assigned.

17            IT IS FURTHER ORDERED that this case is reassigned to Magistrate Judge Stanley A.

18   Boone.

19            All future pleadings filed with the court shall use the following case number:

20                                         1:19-cv-00897 LJO EPG

21            Failure to use the correct case number may result in a delay in the document being

22   received by the correct judicial officer.

23
     IT IS SO ORDERED.
24

25   Dated:     October 3, 2019                                    /s/   Sheila K. Oberto               .
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
